DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an amendment filed on 12/18/2020.
Claims 1-6 are pending for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erik Preston (Reg. No. 64,733) on 11/18/2021.

The claims are amended as follows:
1.	(Currently Amended): A control device comprising:
angular velocity detecting circuitry to detect an angular velocity of a motor;
feedback circuitry to obtain a feedback value from the angular velocity detected by the angular velocity detecting circuitry;
torque command calculation circuitry to obtain a torque command value according to a superordinate torque command value supplied from a superordinate device and the feedback value obtained by the feedback circuitry;

a drive controller to perform a drive control of the motor according to the torque command value limited by the limiter; and
correction circuitry to correct the superordinate torque command value or the torque command value according to the feedback value obtained by the feedback circuitry and the superordinate torque command value [[.]];
wherein the correction circuitryApplication No. 16/733,259 December 18, 2020Reply to the Office Action dated October 9, 2020Page 3 of 10performs a correction so that the corrected torque command value does not exceed a preset threshold value;
wherein the correction circuitry comprises: detecting circuitry to detect whether the torque command value exceeds the preset threshold value based on the superordinate torque command value and the feedback value obtained by the feedback circuitry; 
maximum value calculation circuitry to obtain a maximum value of the torque command value when the detecting circuitry detects that the torque command value exceeds the preset threshold value; 
correction amount calculation circuitry to obtain a correction amount according to the maximum value of the torque command value obtained by the maximum value calculation circuitry; and 
correction processing circuitry to correct the superordinate torque command value or the torque command value according to the correction amount obtained by the correction amount calculation circuitry.
3.	(Currently Amended-Cancelled).
4.	(Currently Amended-Cancelled).
5.	(Currently Amended):  A control device comprising: 
angular velocity detecting circuitry to detect an angular velocity of a motor; feedback circuitry to obtain a feedback value from the angular velocity detected by the angular velocity detecting circuitry; 
torque command calculation circuitry to obtain a torque command value according to a superordinate torque command value supplied from a superordinate device and the feedback value obtained by the feedback circuitry; 
a drive controller to perform a drive control of the motor according to the torque command value; and correction circuitry to correct the superordinate torque command value or the torque command value according to the feedback value obtained by the feedback circuitry and the superordinate torque command value; 
wherein the correction circuitry performs a correction so that the corrected torque command value does not exceed a preset threshold value [[.]];
wherein the correction circuitry comprises:
detecting circuitry to detect whether the torque command value exceeds the preset threshold value based on the superordinate torque command value and the feedback value obtained by the feedback circuitry;
maximum value calculation circuitry to obtain a maximum value of the torque command value when the detecting circuitry detects that the torque command value exceeds the preset threshold value;
correction amount calculation circuitry to obtain a correction amount according to the maximum value of the torque command value obtained by the maximum value calculation circuitry; and
correction processing circuitry to correct the superordinate torque command value or the torque command value according to the correction amount obtained by the correction amount calculation circuitry.
6.	(Currently Amended-Cancelled).

Allowable Subject Matter
Claims 1-2 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to Claims 1 and 5:  In view of the limitations the closest prior art including the prior works of the assignee/inventor does not explicitly describe or suggest a control device comprising: angular velocity detecting circuitry to detect an angular velocity of a motor; feedback circuitry to obtain a feedback value from the angular velocity detected by the angular velocity detecting circuitry; torque command calculation circuitry to obtain a torque command value according to a superordinate torque command value supplied from a superordinate device and the feedback value obtained by the feedback circuitry;
a limiter to limit the torque command value obtained by the torque command calculation circuitry so as to not exceed a preset torque upper limit value; a drive controller to perform a drive control of the motor according to the torque command value limited by the limiter/a drive controller to perform a drive control of the motor according to the torque command value; and correction circuitry to correct the superordinate torque 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/GABRIEL AGARED/Patent Examiner, Art Unit 2846  
/KAWING CHAN/Primary Examiner, Art Unit 2846